Citation Nr: 1004499	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-31 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a mental disorder 
(claimed as bipolar disorder, anxiety disorder, adjustment 
disorder, delusional paranoia, and partial schizophrenia).


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to June 
2002 and from June 2004 to February 2006.  Service personnel 
records reflect that the Veteran was honorably discharged 
from her first period of active service.  In August 2007, 
the Army Discharge Review Board determined that the 
Veteran's character of discharge for her second period of 
active service should be upgraded from "other than honorable 
conditions" to "general, under honorable conditions."  A new 
DD Form 214 has been issued to reflect this change.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In May 2008, the Veteran submitted a statement to specify 
the mental disorders for which she was seeking service 
connection, to include bipolar disorder, anxiety disorder, 
adjustment disorder, delusional paranoia, and partial 
schizophrenia.  The Board has characterized this issue as 
listed on the title page to better reflect that claim on 
appeal.

For reasons explained below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify you if further action is required on 
your part.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claims of 
entitlement to service connection for bilateral pes planus 
and for a mental disorder (claimed as bipolar disorder, 
anxiety disorder, adjustment disorder, delusional paranoia, 
and partial schizophrenia).

The Board notes that some of the Veteran's service treatment 
records for her second period of active service (from June 
2004 to February 2006) are unavailable.  After several 
unsuccessful attempts to locate and obtain such records from 
the Veteran's unit as well as from the Veteran herself, the 
RO issued a memorandum in March 2008 which outlined a formal 
finding of unavailability for these missing service 
treatment records.

With regard to bilateral pes planus, the Veteran's November 
1999 enlistment examination for her first period of active 
service reflects that her feet were assessed as abnormal, 
with moderate pes planus.  In August 2000, she complained of 
left tibia pain and was assessed with left leg shin splints 
and was assigned a profile.  In March 2001, she reported 
pain in both feet after enduring more than 12 hours of 
exposure to freezing temperatures.  In April 2001, she 
complained of shin pain and was once again assessed with 
shin splints and was assigned a profile.

For her second period of active service, it was noted in 
July 2005 that the Veteran had been diagnosed with bilateral 
pes planus and plantar fasciitis upon entering the Army in 
2000, and that she had developed increased pain in both feet 
in 2002 especially when running.  It was also noted that she 
had been assigned multiple temporary profiles since that 
time, most recently in June 2005.  Also in July 2005, she 
reported that she could not run at all without severe pain 
in her feet and that pain medication provided only temporary 
relief.  She continued to complain of bilateral foot pain in 
August 2005, along with reporting a two to three year 
history of leg pain with numbness and tingling of the 
bilateral feet with exertion, and it was noted that such 
symptoms had progressed.  An August 2005 nerve conduction 
study yielded abnormal results and she was assessed with 
compartment leg syndrome.

The Veteran underwent a fee-basis VA examination by QTC 
Medical Services in June 2007.  On that occasion, it was 
noted that she had had flat feet since 2000.  The Veteran 
stated that when she was doing physical training (PT), she 
started having feet pain.  At present, she reported having 
constant pain in the arches of her feet that traveled up to 
her lower legs, elicited by physical activity and relieved 
by medications.  The Veteran was diagnosed with severe 
bilateral pes planus and bilateral plantar fasciitis.  No 
accompanying X-rays were performed because the Veteran was 
pregnant at the time of this examination.

The Board is mindful that, in a case such as this where a 
portion of the Veteran's service treatment records are 
unavailable, VA has a heightened obligation to assist the 
Veteran in the development of her claims.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  Furthermore, the Board notes 
that the medical evidence of record does not adequately 
address whether the Veteran's preexisting bilateral pes 
planus was permanently aggravated by service and, if so, 
whether her current bilateral pes planus is related to such.  
Therefore, the Board finds that a new VA examination with 
medical opinion is necessary in order to fully and fairly 
evaluate the Veteran's claim for entitlement to service 
connection for bilateral pes planus.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

With regard to a mental disorder, the Veteran's November 
1999 enlistment examination reflects that her psychiatric 
state was assessed as normal, and she indicated that she had 
not received any prior mental health treatment.  Her service 
treatment records for her first period of active service are 
negative for any complaints, diagnosis, or treatment of a 
mental disorder.

For her second period of active service, the Veteran's 
problem list in July 2005 and August 2005 included 
delusional (paranoid) disorder, relational problems, and 
adjustment disorder with anxiety.  In July 2005, it was 
noted that she had been medevaced from Iraq for mental 
health problems.  In August 2005, she denied any current 
symptoms of depression or anxiety.  On a September 2005 pre-
deployment health assessment report, the Veteran affirmed 
that she had sought counseling for her mental health during 
the past year.  Her service personnel records reflect that 
she was absent without leave (AWOL) for an extended period 
from September 2005 through November 2005.

On her October 2008 VA Form 9, the Veteran recalled that she 
had been held in a mental ward for months, until it came to 
a point where the doctor insisted that she be placed at home 
to get help rather than be sent back to war.  She stated 
that her mental problems arose from being threatened by her 
superiors and not being able to sleep or eat.  At present, 
she stated that she had lost her will to do anything and 
that she was having flashbacks of being in Iraq and of the 
unit coming after her.  She listed her current medications 
to include Ativan and Seroquel.

As noted above, the Board is mindful that VA has a 
heightened obligation to assist the Veteran in the 
development of her claims when service treatment records are 
unavailable.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
Therefore, the Veteran must now be afforded a VA examination 
with medical opinion by a psychiatrist in order to determine 
whether her current psychiatric symptoms constitute a mental 
disorder that arose during service or is otherwise related 
to any incident of service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

For both claims on appeal, relevant ongoing medical records 
should also be obtained, to include VA treatment records.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the 
names, addresses, and approximate dates 
of treatment of all health care 
providers who have treated her for 
bilateral pes planus or a mental 
disorder at any time, to include the 
specific facility where she received 
mental health treatment during service.  
After securing any necessary release, 
the RO/AMC should request records from 
the providers identified, which are not 
duplicates of those contained in the 
claims file.

2.  Schedule the Veteran for a VA foot 
examination to determine the nature and 
extent of her bilateral pes planus, and 
to obtain an opinion as to whether such 
disorder is possibly related to service.  
The claims file must be provided to and 
be reviewed by the examiner in 
conjunction with the examination.  Any 
tests or studies deemed necessary should 
be conducted, to specifically include X-
ray testing, and the results should be 
reported in detail.

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine whether the Veteran's 
preexisting bilateral pes planus was 
aggravated (i.e. underwent a permanent 
worsening of the disorder) beyond normal 
progression as a result of service.  If 
aggravation beyond normal progression is 
shown as a result of service, then the 
examiner should opine whether the 
Veteran's current bilateral pes planus 
is related to that aggravation.  A 
rationale for all opinions expressed 
should be provided.

3.  Also schedule the Veteran for a VA 
psychiatric examination by a 
psychiatrist to determine the nature and 
extent of any psychiatric disabilities, 
and to obtain an opinion as to whether 
any such disorders are possibly related 
to service.  The claims file must be 
provided to and be reviewed by the 
psychiatrist in conjunction with the 
examination.  Any tests or studies 
deemed necessary should be conducted, 
and the results should be reported in 
detail.

Following review of the claims file and 
examination of the Veteran, the 
psychiatrist should clearly identify all 
psychiatric disorders found.  With respect 
to each diagnosed psychiatric disability 
(other than personality disorders), the 
psychiatrist should opine as to whether it 
is more likely, less likely, or at least 
as likely as not (50 percent probability 
or greater) that the current psychiatric 
disability arose during service or is 
otherwise related to any incident of 
service.  A rationale for all opinions 
expressed should be provided.

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefits sought on appeal remain 
denied, then the Veteran should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

